Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148765                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  LEGACY FIVE, L.L.C.,                                                                                   David F. Viviano,
           Plaintiff-Appellant,                                                                                      Justices

  v                                                                SC: 148765
                                                                   COA: 318137
  CITY OF JACKSON,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 26, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE the order of the Court of Appeals, for the reasons
  stated by the Court of Appeals dissenting judge, and we REMAND this case to the Court
  of Appeals for further proceedings.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2014
           t0514
                                                                              Clerk